PER CURIAM.
Appellants, the plaintiffs in a personal injury suit arising out of a slip and fall accident, appeal an adverse final summary judgment entered in favor of appellee. We reverse the final summary judgment on the grounds that genuine issues of material fact exist as to whether appellee provided adequate warning to the plaintiff, Luie Holland, to apprise him of the wet condition of the restaurant floor. Wills v. Sears, Roebuck & Co., 351 So.2d 29 (Fla. 1977).
REVERSED.
SMITH, THOMPSON and MINER, JJ., concur.